      4:93-cr-00347-RBH             Date Filed 05/06/20            Entry Number 65             Page 1 of 5




                                     UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF SOUTH CAROLINA
                                           FLORENCE DIVISION

    Mark Terrill Dewitt,      )                 Crim. No.:         4:93-cr-00347-RBH-1
                              )                 Civ. No.:          4:20-cv-00752-RBH
           Petitioner,        )
                              )
    v.                        )                 ORDER
                              )
    United States of America, )
                              )
           Respondent.        )
    ________________________)

           This matter is before the Court on Petitioner Mark Terrill Dewitt’s pro se motion to vacate, set

    aside, or correct his sentence pursuant to 28 U.S.C. § 2255. See ECF Nos. 30 & 47. The Government

    has filed a motion for summary judgment. See ECF No. 51. The Court denies Petitioner’s motion and

    grants the Government’s motion for the reasons herein.1

                                                        Background

           In April 1994, Petitioner pled guilty pursuant to a written plea agreement to one count of

    carjacking, in violation of 18 U.S.C. § 2119, and two counts of using and carrying a firearm during and

    in relation to carjacking, in violation of 18 U.S.C. § 924(c). See ECF Nos. 1 & 14. In August 1994,

    Petitioner was sentenced to an aggregate term of 363 months’ imprisonment: sixty-three months for

    carjacking (to be served concurrently with his state sentence) and mandatory consecutive terms of five



1
          An evidentiary hearing is unnecessary because “the motion and the files and records of the case conclusively
show that [Petitioner] is entitled to no relief.” 28 U.S.C. § 2255(b); see United States v. Thomas, 627 F.3d 534, 539
(4th Cir. 2010) (discussing § 2255(b)). The Court is mindful of its duty to liberally construe Petitioner’s pro se
filings. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (recognizing “[a] document filed pro se is to be liberally
construed” (internal quotation marks omitted)). But see United States v. Wilson, 699 F.3d 789, 797 (4th Cir. 2012)
(“Although courts must liberally construe the claims of pro se litigants, the special judicial solicitude with which a
district court should view pro se filings does not transform the court into an advocate.” (internal citations, quotation
marks, ellipsis, and brackets omitted)).

                                                               1
      4:93-cr-00347-RBH           Date Filed 05/06/20            Entry Number 65           Page 2 of 5




    years and twenty years for the § 924(c) convictions (to be served consecutive to both his carjacking

    sentence and state sentence). See ECF No. 16. Judgment was entered on August 15, 1994. See ECF

    No. 16. Petitioner did not file a direct appeal or a prior § 2255 motion.

           On January 10, 2020,2 Petitioner filed the instant § 2255 motion. See ECF Nos. 30 & 47. The

    Government filed a response in opposition to Petitioner’s motion and a motion for summary judgment.

    See ECF No. 51. Petitioner filed a response in opposition to the Government’s motion. See ECF No.

    60.

                                                    Legal Standard

           A prisoner in federal custody may attack the validity of his sentence pursuant to 28 U.S.C.

    § 2255 by filing a motion in the court that imposed the sentence. For a court to vacate, set aside, or

    correct a sentence, a petitioner must prove one of the following occurred: (1) the sentence was imposed

    in violation of the Constitution or laws of the United States; (2) the court lacked jurisdiction to impose

    the sentence; (3) the sentence exceeded the maximum authorized by law; or (4) the sentence is

    otherwise subject to collateral attack. 28 U.S.C. § 2255(a).

           The district court need not hold an evidentiary hearing on a § 2255 motion if “the motion and

    the files and records of the case conclusively show that the prisoner is entitled to no relief.” 28 U.S.C.

    § 2255(b); see United States v. Thomas, 627 F.3d 534, 538 (4th Cir. 2010). The determination of

    whether to hold an evidentiary hearing ordinarily is left to the sound discretion of the district court.

    Raines v. United States, 423 F.2d 526, 530 (4th Cir. 1970). “When the district court denies § 2255


2
         Petitioner originally filed a “Motion to Modify Sentence,” see ECF No. 30, and the Court entered an order
advising Petitioner that it would construe the motion under 28 U.S.C. § 2255 unless he objected within twenty days.
See ECF No. 38. Petitioner then filed a formal § 2255 motion within that twenty-day deadline. See ECF No. 47.
The Court is using the filing date of Petitioner’s original “Motion to Modify Sentence”—January 10, 2020, see
Houston v. Lack, 487 U.S. 266 (1988)—as the filing date for his § 2255 motion.

                                                             2
      4:93-cr-00347-RBH           Date Filed 05/06/20           Entry Number 65            Page 3 of 5




    relief without an evidentiary hearing, the nature of the court’s ruling is akin to a ruling on a motion for

    summary judgment.” United States v. Poindexter, 492 F.3d 263, 267 (4th Cir. 2007).

           “The court shall grant summary judgment if the movant shows that there is no genuine dispute

    as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

    see Rule 12, Rules Governing Section 2255 Proceedings (“The Federal Rules of Civil Procedure . . . ,

    to the extent that they are not inconsistent with any statutory provisions or these rules, may be applied

    to a proceeding under these rules.”). “A party asserting that a fact cannot be or is genuinely disputed

    must support the assertion by: (A) citing to particular parts of materials in the record . . . ; or (B)

    showing that the materials cited do not establish the absence or presence of a genuine dispute, or that

    an adverse party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1).

    “The evidence must be viewed in the light most favorable to the non-moving party, with all reasonable

    inferences drawn in that party’s favor. The court therefore cannot weigh the evidence or make

    credibility determinations.” Reyazuddin v. Montgomery Cty., 789 F.3d 407, 413 (4th Cir. 2015)

    (internal citation and quotation marks omitted).

                                                      Discussion

           The Government argues Petitioner’s § 2255 motion is untimely, see ECF No. 51 at pp. 5–6, and

    the Court agrees. All § 2255 motions are subject to a one-year statute of limitations, which—as relevant

    here—runs from “the date on which the judgment of conviction becomes final.”                             28 U.S.C.

    § 2255(f)(1). Because Petitioner’s convictions became final3 before the Antiterrorism and Effective



3
         Petitioner’s convictions became final in 1994 because he did not appeal. See United States v. Oliver, 878
F.3d 120, 125 (4th Cir. 2017) (“A criminal conviction becomes final at the end of the appellate process—i.e., when
the time for a direct appeal expires and the defendant has not noticed an appeal or, if the defendant pursues an
appeal, when the time for filing a petition for certiorari expires.” (emphasis added)).

                                                            3
      4:93-cr-00347-RBH            Date Filed 05/06/20            Entry Number 65             Page 4 of 5




    Death Penalty Act of 1996 (“AEDPA”),4 he had until April 24, 1997 (one year after the effective date

    of the AEDPA), to file his § 2255 motion. See Hernandez v. Caldwell, 225 F.3d 435, 438–39 (4th Cir.

    2000) (discussing the AEDPA limitations period); see, e.g., United States v. Powell, 257 F. App’x 690,

    690 n.* (4th Cir. 2007) (citing Hernandez). Moreover, none of the other three potential triggering dates

    set forth in 28 U.S.C. § 2255(f)(2)–(4) apply.5 Finally, Petitioner has not demonstrated a circumstance

    warranting the extraordinary remedy of equitable tolling. See generally Whiteside v. United States, 775

    F.3d 180, 184 (4th Cir. 2014) (discussing equitable tolling). Accordingly, the Court will deny

    Petitioner’s § 2255 motion and grant the Government’s motion for summary judgment.6

                                             Certificate of Appealability

4
          Pub. L. No. 104–132, 110 Stat. 1214 (1996).
5
         Petitioner appears to believe his motion is timely because he was in state prison for twenty-seven years and
only recently was transferred to federal prison to serve his consecutive § 924(c) sentences. See ECF No. 47 at pp.
3, 11. However, he was already “in custody” for purposes of § 2255. See, e.g., United States v. Hillary, 106 F.3d
1170, 1172 (4th Cir. 1997) (citing Peyton v. Rowe, 391 U.S. 54, 56, 64–65 (1968), and indicating a defendant can
invoke § 2255 before actually serving a consecutive sentence); Sloan v. United States, 2006 WL 3692666, at *2
(W.D. Va. Dec. 13, 2006) (“Although [the petitioner] is currently serving his state criminal sentence, he is also ‘in
custody’ under the consecutive federal sentence he challenges here, even though he has not yet begun to serve the
federal sentence.”), appeal dismissed, 224 F. App’x 238 (4th Cir. 2007).
6
          The Court also notes Petitioner challenges his § 924(c) convictions and sentences, and he raises various
claims of ineffective assistance of counsel, subject matter jurisdiction, actual innocence, double jeopardy, and cruel
and unusual punishment, see ECF Nos. 30 & 49, but all claims lack merit. Initially, as the Government argues,
Petitioner has procedurally defaulted many of his claims, and he has not established either actual innocence or cause
and prejudice to excuse the default. See Bousley v. United States, 523 U.S. 614, 622 (1998) (articulating standard
for procedural default). See ECF No. 51. Moreover, at the time he was sentenced, the law mandated the sentences
he received for his § 924(c) convictions, see generally Deal v. United States, 508 U.S. 129 (1993); and as Judge
Traxler noted at sentencing, the consecutive five and twenty-year sentences were the mandatory minimum required
by law. See ECF No. 29 at pp. 4, 7–8. Additionally, “[u]nder th[e] ‘dual-sovereignty’ doctrine, a State may
prosecute a defendant under state law even if the Federal Government has prosecuted him for the same conduct under
a federal statute.” Gamble v. United States, 139 S. Ct. 1960, 1964 (2019). Also, “the [federal] carjacking statute
qualifies as a crime of violence under Section 924(c).” United States v. Evans, 848 F.3d 242, 244 (4th Cir. 2017).
Finally, Petitioner has not demonstrated ineffective assistance under Strickland v. Washington, 466 U.S. 668 (1984).
          Petitioner also argues his § 924(c) convictions are invalid based on the First Step Act of 2018, Pub. L. No.
115-391, § 403(a), 132 Stat. 5194, 5221 (Dec. 21, 2018), but the First Step Act is not retroactive in this regard. See
United States v. Jordan, 952 F.3d 160, 171–74 (4th Cir. 2020) (discussing the First Step Act’s applicability to
§ 924(c) sentences); United States v. Berry, 2020 WL 1874120, at *3 n.1 (W.D. Va. Apr. 15, 2020) (“This revision
in the [First Step Act] applies only where a defendant’s [§ 924(c)] sentence was not yet imposed as of the date of the
legislative enactment; in other words, it is not retroactive.”).

                                                              4
  4:93-cr-00347-RBH          Date Filed 05/06/20        Entry Number 65       Page 5 of 5




       “The district court must issue or deny a certificate of appealability when it enters a final order

adverse to the applicant.” Rule 11(a) of the Rules Governing Section 2255 Proceedings. A certificate

of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a petitioner satisfies this

standard by demonstrating that reasonable jurists would find that the court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El

v. Cockrell, 537 U.S. 322, 336–38 (2003). When the district court denies relief on procedural grounds,

the prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that the

petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484–85. In

this case, the Court finds Petitioner has failed to make the requisite showing of “the denial of a

constitutional right.”

                                              Conclusion

       The Court GRANTS the Government’s Motion for Summary Judgment [ECF No. 51] and

DENIES AND DISMISSES WITH PREJUDICE Petitioner’s § 2255 motion [ECF Nos. 30 & 47].

The Court DENIES Petitioner’s Motion to Appoint Counsel [ECF No. 54] and DENIES a certificate

of appealability because Petitioner has failed to make “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.



Florence, South Carolina                                               s/ R. Bryan Harwell
May 6, 2020                                                            R. Bryan Harwell
                                                                       Chief United States District Judge




                                                    5
